      Case 9:20-cv-00368-GTS-ATB Document 13 Filed 09/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

JAMES STILE,

                              Petitioner,
                                                            9:20-CV-0368
v.                                                          (GTS/ATB)

THE N.D.N.Y. PROBATION,

                        Respondent.
_____________________________________________

APPEARANCES:                                                OF COUNSEL:

JAMES STILE
   Petitioner, Pro Se
133 Maple Avenue
Selkirk, New York 12158

HON. GRANT C. JAQUITH                                       JOHN D. HOGGAN, JR., ESQ.
U.S. Attorney for the Northern District of New York         Assistant U.S. Attorney
  Counsel for Respondent
445 Broadway, Room 218
James T. Foley Courthouse
Albany, New York 12207-2924

GLENN T. SUDDABY, Chief United States District Judge

                                   DECISION and ORDER

       Currently before the Court, in this pro se habeas corpus action filed by James Stile

(“Petitioner”) against The Northern District of New York Probation (“Respondent”) pursuant to

28 U.S.C. § 2241, are (1) Respondent’s motion to dismiss for lack of subject-matter jurisdiction

based on mootness (Dkt. No. 8) and (2) United States Magistrate Judge Andrew T. Baxter’s

Report-Recommendation recommending Respondent’s motion be granted (Dkt. No. 12).

Neither party has filed an Objection to the Report-Recommendation, and the time in which to do

so has expired. (See generally Docket Sheet.)
          Case 9:20-cv-00368-GTS-ATB Document 13 Filed 09/08/20 Page 2 of 3




          After carefully reviewing the relevant papers herein, including Chief U.S. Magistrate

Judge Andrew T. Baxter’s thorough Report-Recommendation, the Court can find no clear-error

in the Report-Recommendation. 1 Magistrate Judge Baxter employed the proper standards,

accurately recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

Respondent’s motion to dismiss is granted, and Petitioner’s Petition is dismissed without

prejudice as moot.

          ACCORDINGLY, it is

          ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 12) is

ACCEPTED and ADOPTED in its entirety; and it is further

          ORDERED that Respondent’s motion to dismiss (Dkt. No. 8) is GRANTED; and it is

further

          ORDERED that Petitioner’s Petition (Dkt. No. 1 ) is DENIED and DISMISSED

without prejudice as moot. 2

1
         When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).
2
       The Court notes that it is not ruling on whether to deny a Certificate of Appealability
(“COA”) in this instance because such a certificate is not required in the appeal of a denial
pursuant to 28 U.S.C. §2241. Drax v. Reno, 338 F.3d 98, 106 n.12 (2d Cir. 2003); Roukis v.
United States Army, No. 10-CV-2219, 2014 WL 6238416, at*7 (S.D.N.Y. Nov. 14, 2014) (citing
Drax, supra.). See 28 U.S.C. § 2253(c)(1) (listing appeals which require a COA). Cf. Cespedes v.
United States, No. 01-CV-2249, 2001 WL 811929, at *1, (E.D.N.Y. June 11, 2001) (noting that
the Second Circuit granted a COA in the appeal of a prior order in which a Section 2241 action
was treated as a motion under 28 U.S.C. § 2255, in which a COA is statutorily required).
                                                 2
     Case 9:20-cv-00368-GTS-ATB Document 13 Filed 09/08/20 Page 3 of 3




Dated: September 8, 2020
       Syracuse, New York




                                     3
